USCA11 Case: 20-13979      Date Filed: 07/12/2021   Page: 1 of 6



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-13979
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:16-cr-00123-CEM-GJK-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

MICHAEL MORGAN DIETCH,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (July 12, 2021)

Before MARTIN, BRANCH and MARCUS, Circuit Judges.

PER CURIAM:

      Michael Dietch, proceeding pro se, appeals the district court’s denial of his

motion for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by § 603(b) of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194
          USCA11 Case: 20-13979       Date Filed: 07/12/2021   Page: 2 of 6



(“First Step Act”). Dietch, a medical doctor, pleaded guilty in 2016 to knowingly

and intentionally dispensing and distributing controlled substances outside the usual

course of professional practice and for other than legitimate medical purposes in

violation of 21 U.S.C. § 841(a)(1), and is currently serving a sentence of 135 months’

imprisonment. While Dietch has been incarcerated, the district court has considered,

and denied, Dietch’s request to reduce his sentence or for compassionate release

three times -- on an emergency basis in April 2020, on reconsideration in May 2020,

and again after Dietch filed a new motion in October 2020. In this appeal, Dietch

argues that his October 2020 motion for compassionate release was improperly

denied because: (1) the district court abused its discretion by not considering the

merits of the motion; and (2) the district court erroneously found that he had failed

to exhaust administrative remedies. After thorough review, we affirm.

      We review motions for compassionate release under § 3582(a)(1)(A), as

amended by the First Step Act, for abuse of discretion. United States v. Harris, 989

F.3d 908, 911 (11th Cir. 2021). Abuse of discretion is a deferential standard of

review, under which we will affirm even in situations where we would have made a

different decision had we been in the district court’s position. United States v.

Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc). A district court abuses its

discretion if it applies an incorrect legal standard, follows improper procedures in

making the determination, or makes clearly erroneous factual findings. United


                                          2
          USCA11 Case: 20-13979       Date Filed: 07/12/2021    Page: 3 of 6



States v. Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011). A finding of fact is

clearly erroneous only when the reviewing court “is left with the definite and firm

conviction that a mistake has been committed.” Id. at 1195 (quotation omitted).

      To reverse a district court order that is based on multiple, independent

grounds, a party must convince us “that every stated ground for the judgment against

him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th

Cir. 2014). “When an appellant fails to challenge properly on appeal one of the

grounds on which the district court based its judgment, he is deemed to have

abandoned any challenge of that ground, and it follows that the judgment is due to

be affirmed.” Id.; United States v. Maher, 955 F.3d 880, 885 (11th Cir. 2020)

(applying this principle in the criminal context). While pro se pleadings are liberally

construed, Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998), an

argument raised for the first time in a reply brief is considered abandoned. United

States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004).

      Under 18 U.S.C. § 3582(c), a district “court may not modify a term of

imprisonment once it has been imposed” except under certain circumstances. When

Congress enacted the First Step Act in 2018, it amended § 3582(c)(1)(A), in part, to

increase the use and transparency of compassionate release of federal prisoners. See

First Step Act § 603(b). Section 3582(c)(1)(A)(i) now says:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
                                          3
            USCA11 Case: 20-13979           Date Filed: 07/12/2021       Page: 4 of 6



       all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment . . . if it finds
       that extraordinary and compelling reasons warrant such a reduction[.]

Before the First Step Act, a district court could grant a sentence reduction under §

3582(c)(1)(A) only upon a motion by the Federal Bureau of Prisons (“BOP”)

Director.    See First Step Act § 603(b).             We’ve recently recognized that the

exhaustion requirement found in the current version of § 3582(c)(1)(A) is a “claim-

processing rule,” is not jurisdictional, and imposes a requirement on prisoners before

they may move in court on their own behalf. Harris, 989 F.3d at 911.

       Section 3582(c)(1)(A) still requires any reduction to be consistent with the

sentencing commission’s applicable policy statements.                  The policy statements

applicable to § 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13, and provide that the

court may reduce a term of imprisonment “if, after considering the factors set forth

in 18 U.S.C. § 3553(a), 1 to the extent that they are applicable,” it finds, in relevant

part, that extraordinary and compelling reasons warrant the reduction. U.S.S.G. §

1B1.13; see also 18 U.S.C. § 3582(c)(1)(A); United States v. Bryant, 996 F.3d 1243,


1
 The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 4
          USCA11 Case: 20-13979       Date Filed: 07/12/2021    Page: 5 of 6



__ (11th Cir. 2021) (holding that “1B1.13 is still an applicable policy statement for

a [§] 3582(c)(1)(A) motion, no matter” whether BOP or the prisoner files it;

“[a]ccordingly, district courts may not reduce a sentence under [§] 3582(c)(1)(A)

unless a reduction would be consistent with 1B1.13”). Under the policy statement,

the court must determine that the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g), before it can

determine whether extraordinary and compelling reasons exist. See U.S.S.G. §

1B1.13; id., comment. (n.1).

      Here, the district court did not abuse its discretion in denying Dietch’s October

2020 motion for compassionate release. Dietch primarily argues on appeal that the

district court did not review the motion on the merits. However, the record reflects

that when the court ruled on the October 2020 motion, it issued an “endorsed order,”

“den[ied]” the instant motion and directed the parties to “[s]ee order previously

entered,” citing the April 2020 order. In so doing, the district court signaled that it

was denying the October 2020 motion for the same reasons on the merits that it

denied his April 2020 motion. Thus, we are unpersuaded by Dietch’s argument that

we must remand the motion to the district court for a consideration on the merits.

      To the extent that Dietch challenges the merits of the district court’s ruling,

he has only challenged one ground on appeal -- the district court’s finding that he

failed to exhaust administrative remedies. Importantly, however, his failure to


                                          5
          USCA11 Case: 20-13979       Date Filed: 07/12/2021   Page: 6 of 6



challenge the other two independent bases of the court’s denial of his motion -- that

the § 3553(a) factors weighed against his release and that he failed to show

extraordinary and compelling reasons -- is a basis for affirming in and of itself, and

we need not address the merits of the district court’s denial. Maher, 955 F.3d at 885;

Sapuppo, 739 F.3d at 680. In any event, we would not consider Dietch’s arguments

that his health problems and § 3553(a) factors weighed in favor of his release, since

he raised them for the first time in his reply brief. Levy, 379 F.3d at 1244.

Accordingly, we affirm.

      AFFIRMED.




                                          6